Citation Nr: 1635931	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-28 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at South Seminole Hospital in Longwood, Florida on November 22, 2013.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 decision of the Orlando, Florida VA Medical Center (VAMC).


FINDINGS OF FACT

1.  On November 22, 2013, the Veteran was experiencing  tightness in his upper chest; felt as if he could not breathe; and was concerned that he might experience heart palpitations, a condition he had been hospitalized for in the past.

2.  The Veteran contacted the VAMC and was advised to seek immediate medical assistance.

3.  There was no friend or relative available to drive him to the nearest VA emergency room at the VAMC, approximately 41 miles from his home, and making the trip via public transportation would have taken him approximately 3 hours.

4.  The Veteran was able to secure a ride to the SSH emergency room, approximately 5 miles from his home, where he received brief treatment.   


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred at South Seminole Hospital in Longwood, Florida on November 22, 2013 have been met.  38 U.S.C.A. §§ 1703, 1725, (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has applied for payment or reimbursement of private medical expenses incurred at the SSH emergency room on November 22, 2013.  On this day, the Veteran was experiencing tightness in his upper chest; felt as if he could not breathe; and was concerned that he might experience heart palpitations, a condition he had been hospitalized for in the past.  As a result, he contacted the VAMC and was advised to seek immediate medical assistance.  The Veteran has credibly reported that he did not have a friend or relative available to drive him to the emergency room at the VAMC, which is approximately 41 miles from his home, and there is no indication that there was a VA or other available federal facility closer than this.  The Veteran has also credibly reported that making the trip to the VAMC via public transportation would have taken him approximately 3 hours.  As the SSH emergency room is only approximately 5 miles from his home, he was able to secure a ride to this facility.  SSH treatment records show that at the emergency room, the Veteran was prescribed an inhaler and instructed how to use it.  He was also prescribed antibiotics and cough medicine.  

It appears that the total cost of the emergency room visit was $1838.   

Given the Veteran's prior history of cardiovascular issues, including palpitations, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for his chest and breathing issues would have been hazardous to his health.  38 C.F.R. § 17.1002 (b).  Also, given that the VAMC appears to have been the closest federal facility available; the Veteran did not have an available ride there; and making the trip via public transportation would have taken him approximately 3 hours, a VA or federal facility was not feasibly available to provide the treatment.  38 C.F.R. § 17.1002(c).   Additionally, there is no indication or assertion by the VAMC that the other conditions necessary for payment or reimbursement for this treatment have not been met.  38 C.F.R. § 17.1002(a), (d-h). Accordingly, such payment or reimbursement is warranted under 38 U.S.C.A. § 1725, pertaining to emergency medical treatment for non-service connected disabilities.  Given that there is no indication that the treatment received at SSH was for a service-connected disability or a non-service connected disability associated with a service-connected disability and given that there is no indication that the Veteran has a total disability permanent in nature due to service connected disability or was participating in a vocational rehabilitation program, payment or reimbursement is not warranted under 38 U.S.C.A. § 1728.  See 38 C.F.R. § 17.120.   
ORDER

Payment or reimbursement of private medical expenses incurred at South Seminole Hospital in Longwood, Florida on November 22, 2013 under 38 U.S.C.A. § 1725 is granted subject to the regulations governing the payment of monetary awards.
 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


